                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

ETHLOKIA PLUMBER,        §
ex rel. K.W.,            §
        Plaintiffs,      §
                         §
v.                       §                                  C.A. No. 4:20-cv-00672
                         §
HARRIS COUNTY DEPARTMENT §
OF EDUCATION,            §
     Defendant.          §

    DEFENDANT HARRIS COUNTY DEPARTMENT OF EDUCATION’S
 RESPONSE TO PLAINTIFFS’ OPPOSED MOTION FOR NEW SCHEDULING
             ORDER AND SUBSTITUTION OF COUNSEL

       Defendant Harris County Department of Education (“HCDE”) files this Response

to Plaintiffs’ Opposed Motion for New Scheduling Order and Substitution of Counsel and

shows the Court as follows:

                                Response in Opposition

1.     The Court should deny Plaintiffs’ Motion for New Scheduling Order, as Plaintiffs

have had more than sufficient time to prepare this matter for trial and this Court recently

stated in its last order regarding discovery that “[t]here will be no further extension

given”. Despite noting health concerns as the basis for substitution of counsel and

complete rescheduling of all deadlines, most – if not all – of the delays referenced by

Plaintiffs’ counsel up to this point were the result of alleged delay in securing medical

records and not the result of a health issue. Plaintiffs’ counsel’s request for a new

scheduling order well over a month after the discovery deadline has already passed is not


                                            1
in good faith, only further delays this matter, and results in the unnecessary additional

expense of taxpayers’ money.

2.     Plaintiffs’ counsel never reached out to Counsel for Defendant in November,

December, or January regarding any issues with obtaining additional discovery prior to

the January 19, 2021 discovery deadline. Any extensions requested by Plaintiffs’ counsel

in responding to discovery were made back in September 2020 and were agreed to by

Counsel for Defendant, as explained in detail below. In fact, Plaintiffs’ counsel never

approached Counsel for Defendant regarding resetting any deadlines in this case until the

notification that she was requesting a substitution of counsel and a resetting of all

deadlines.

3.     Defendant does not oppose substitution of new counsel; however, Defendant

vehemently opposes any extension of the current Scheduling Order deadlines. Defendant

is a governmental entity, and resetting this litigation entirely costs the taxpayers.

Prolonged litigation and additional discovery requests well beyond expiration of the

discovery deadline should not be permitted. Taxpayers should not bear the brunt of costs

for Plaintiffs’ counsel, who has allowed deadlines to pass without communication with

opposing counsel or this Court only to seek additional deadlines for meritless claims.

4.     Plaintiffs filed their Original Complaint on February 25, 2020, almost two years

after the alleged February 26, 2018 incident at issue. See Dkt. 1. Plaintiffs then filed their

Original Complaint-Amended on April 6, 2020. See Dkt. 3. The parties subsequently

conferred and agreed to deadlines, memorializing the same in a Joint Discovery – Case

Management Plan on May 21, 2020. See Dkt. 7. On May 26, 2020, this Court issued a

                                              2
Scheduling Order and Trial Setting (“Scheduling Order”) setting deadlines agreed to by

the parties. See Scheduling Order. Plaintiffs’ counsel has had an entire year since filing

Plaintiffs’ Original Complaint and at least eight (8) months from when the Scheduling

Order was issued by this Court to prepare this matter for trial. See Scheduling Order. Not

once has Plaintiffs’ counsel requested a single deposition or expressed any issues with

meeting the discovery deadline.

5.     Counsel for Defendant have continued to work with Plaintiffs’ counsel during the

course of this litigation, including agreeing to multiple extensions on Plaintiffs’ discovery

responses and a small extension of Plaintiffs’ expert report deadline. See Dkt. 11 through

11-8. Throughout this litigation, Plaintiffs’ counsel has cited numerous times delay due to

securing medical records and only once cited a delay due to Plaintiffs’ counsel’s personal

health issue, which was also noted in conjunction with a delay in securing medical

records. Id.

6.     Plaintiffs’ counsel has repeatedly failed to comply with deadlines already

established in this matter. Per the Joint Discovery-Case Management Plan, the parties

were to exchange Initial Disclosures by June 10, 2020. See Dkt. 7.Plaintiffs’ counsel,

however, did not serve Plaintiffs’ Initial Disclosures until approximately seven (7)

months later on November 6, 2020, and then only after being admonished by the Court

and receiving an additional request by Counsel for Defendant. See Dkt. 12 and Exhibit

A.

7.     Plaintiffs’ counsel also sought a 30-day extension of the October 6, 2020 expert

report deadline from the Court on the actual October 6, 2020 deadline. See Dkt. 12. This

                                             3
Court granted Plaintiffs’ request but also ordered that Plaintiff respond to all outstanding

discovery including initial disclosures by November 6, 2020 and that “[t]here will be no

further extension given.” Id. (emphasis added).

8.     Per this Court’s Scheduling Order – issued more than eight (8) months ago – the

current discovery deadline of January 19, 2021 was established. See Scheduling Order.

The January 19, 2021 deadline was also agreed upon by the parties in their Joint

Discovery-Case Management Plan. See Dkt. 7. The January 19, 2021 discovery deadline

passed without any communication, written or otherwise, from Plaintiffs’ counsel

regarding her inability to move forward with this matter or need for additional time to

conduct discovery.

9.     Although Defendant is sympathetic to Plaintiffs’ counsel’s health issue, Defendant

contends that Plaintiffs’ counsel’s request for an entirely new scheduling order is

completely unwarranted. Defendant does not object to Plaintiffs’ counsel’s request to

substitute counsel, but Defendant asserts that substituted counsel must take the case as-is

(e.g., closed discovery) and prepare for trial based on the evidence secured within the

current deadlines agreed to by the parties and established by this Court. Docket call is

currently set for September 7, 2021, which provides substituted counsel, if any, with

more than half a year to prepare for trial. See Scheduling Order.

10.    Defendant notes that most, if not all, of the delays referenced by Plaintiffs’

counsel to this point were the result of alleged delay in securing medical records and not

the result of a health issue. See Dkts. 11-2, 11-5, 11-6, and 11-8. Plaintiffs’ request a



                                             4
month after the discovery deadline already expired in this matter smacks of bad faith and

delay.

11.      “Relevant factors to the excusable neglect inquiry include: the danger of prejudice

to the [non-movant], the length of the delay and its potential impact on the judicial

proceedings, the reason for the delay, including whether it was within the reasonable

control of the movant, and whether the movant acted in good faith.” See Adams v.

Travelers Indem. Co. of Conn., 465 F.3d 156, 161 n.8 (5th Cir. 2006). Even if good cause

and excusable neglect are shown – which Defendants contend have not been proved here

– it remains a question of the court’s discretion whether to grant any motion to extend

time under Rule 6(b). See McCarty v. Thaler, 376 F. App’x 442, 444 (5th Cir. 2010).

Plaintiffs’ counsel’s actions to date in this claim do not constitute excusable neglect, and

she should not be permitted to extend all deadlines to get a second bite at the apple,

including conducting additional discovery, amending the complaint, and naming of

experts.

12.      Defendant will be prejudiced by any new scheduling order that sets all new

deadlines. Discovery is currently closed and has been for more than a month. Yet,

Plaintiffs’ counsel seeks a new scheduling order to allegedly permit, among other things,

five depositions and additional discovery. See Dkt. 13 at ¶¶ 10-11. Until now, Plaintiffs’

counsel has yet to request a single deposition, even during the currently established

discovery period, and has spent the good part of eight months attempting to secure

medical records from two facilities – something Defendant posits should have been



                                              5
secured in the two years between the actual incident and the filing of this lawsuit, but at

the latest, within the discovery window she agreed to and imposed by the Court.

13.      Plaintiffs’ counsel has been effectively babysitting this claim by either having

months of complete inactivity or requesting extensions and missing deadlines. This Court

specifically stated in its last order regarding discovery that “[t]here will be no further

extension given”. See Dkt. 12 (emphasis added). Accordingly, Defendant requests that

the current Scheduling Order deadlines remain in place and that no further extensions be

given.

14.      As noted above, Plaintiffs’ counsel previously submitted a request to this Court for

an extension of the expert report deadline on the day the deadline expired. See Dkt. 10.

Plaintiffs’ counsel was provided an additional 30 days and even with the additional time,

produced no expert report. Plaintiffs’ counsel now seeks to push back all deadlines,

which will not merely move the expert report deadline and require immediate responsive

action from Defendant, but will also necessitate the reopening of discovery and require

revisions to trial preparation. See Roor Int’l BV v. Stinky’s Smoke Shop, LLC, 2020 U.S.

Dist. LEXIS 241364, at *10-11 (E.D. Tex. 2020). Plaintiffs’ counsel’s lack of forward

movement in this matter should not be rewarded with a new set of deadlines at the cost to

taxpayers.

                                           Prayer

         WHEREFORE,         PREMISES       CONSIDERED,        Defendant     Harris   County

Department of Education requests that the Court deny Plaintiffs’ Opposed Motion for

New Scheduling Order and Substitution of Counsel.

                                              6
                                           Respectfully submitted,

                                           KARCZEWSKI | BRADSHAW | SPALDING



                                           _____________________________
                                           J. ERIK NICHOLS
                                           Attorney-in-Charge
                                           State Bar No. 00788119
                                           Fed. I.D. 13066
                                           enichols@kblawgroup.com
                                           MELISSA M. GOINS
                                           State Bar No. 24074671
                                           Fed. I.D. 2089537
                                           mgoins@kblawgroup.com
                                           3700 Buffalo Speedway, Suite 560
                                           Houston, Texas 77098
                                           Telephone: (713) 993-7041
                                           Facsimile: (888) 726-8374

                                           ATTORNEYS FOR DEFENDANT HCDE


                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
served on all counsel of record via electronic mail and/or ECF this 23rd day of February
2021, addressed as follows:

                                 Yvonnilda G. Muniz
                                Yvonnilda Muniz, P.C.
                                   P.O. Box 92018
                                 Austin, Texas 78709
                                ygmuniz@outlook.com



                                               Counsel for Defendant HCDE




                                           7
